              Case 1:21-cv-03161-TWT Document 34 Filed 09/13/21 Page 1 of 1




                                 1:21-cv-03161-TWT
          Carrier et al v. Ravi Zacharias International Ministries, Inc. et al
                           Honorable Thomas W. Thrash, Jr.

                   Minute Sheet for proceedings held In Open Court on 09/13/2021.


    TIME COURT COMMENCED: 10:05 A.M.
    TIME COURT CONCLUDED: 11:00 A.M.                COURT REPORTER: Diane Peede
    TIME IN COURT: 00:55                            DEPUTY CLERK: Jordyn Holder
    OFFICE LOCATION: Atlanta

ATTORNEY(S)          Andrew Ashby representing Derek Carrier
PRESENT:             Andrew Ashby representing Dora Carrier
                     Michael Boorman representing RZIM Productions, Inc.
                     Michael Boorman representing Ravi Zacharias International Ministries,
                     Inc.
                     Christopher Cohilas representing RZIM Productions, Inc.
                     Christopher Cohilas representing Ravi Zacharias International Ministries,
                     Inc.
                     Robert Martin representing Margaret Zacharias
                     Michael McGlamry representing Derek Carrier
                     Michael McGlamry representing Dora Carrier
                     Maxwell Thelen representing Derek Carrier
                     Maxwell Thelen representing Dora Carrier
PROCEEDING
                     Motion Hearing(Motion Hearing Non-evidentiary);
CATEGORY:
MOTIONS RULED        [18]Motion for Discovery DENIED
ON:
MINUTE TEXT:         The Court heard from the Plaintiffs and Defendants on Plaintiffs' [18]
                     Emergency Motion for Expedited Discovery. The Court DENIED the
                     motion for the reasons stated on the record. Counsel for the Defendants,
                     Ravi Zacharias International Ministries, Inc. and RZIM Productions, Inc.,
                     was directed to submit a proposed order to the Court denying the
                     Plaintiffs' motion.
